Action
on the case to recover damages for personal injuries resulting from the plaintiff being struck by an automobile owned by the defendant and driven by his son. Verdict for plaintiff for $400. Defendant filed a general motion for a new trial. The rescript says: "There being in this case a subsisting verdict and a majority of the Justices after mature consideration and consultation not concurring in granting a new trial, the motion in the case is overruled and judgment ordered on the verdict.”